Citation Nr: 0531372	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  04-09 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss, 
to include whether new and material evidence has been 
submitted to reopen the claim.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Wife


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to 
December 1980 and from February 1982 to January 1993.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to an adverse rating decision by the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Appeal to the Board was perfected. 

In August 2005, the veteran and his wife appeared before the 
undersigned Acting Veterans Law Judge at a travel board 
hearing held at the RO in Phoenix, Arizona.  A transcript of 
the hearing is of record.    


FINDINGS OF FACT

1.  An unappealed February 1996 RO rating decision denied a 
claim for service connection for bilateral hearing loss on 
the basis that the evidence did not show evidence of current 
hearing loss disability per VA standards.

2.  Additional evidence submitted since the RO's February 
1996 decision is new and material as it includes competent 
evidence of a current bilateral hearing loss disability per 
VA standards and competent medical opinion evidence that such 
disability is related to inservice noise exposure.

3.  The veteran's bilateral hearing loss is causally related 
to in-service noise exposure incurred during more than 10 
years as a jet mechanic working primarily on the flight line.




CONCLUSIONS OF LAW

1.  The RO's February 1996 decision denying service 
connection for bilateral hearing loss disability is final.  
38 U.S.C.A. § 7105(b)(1), (c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302(a) (1995).

2.  The evidence added to the record subsequent to the RO's 
February 1996 rating decision is new and material; the claim 
is reopened.  38 U.S.C.A. §§ 1110, 1131, 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2005).

3.  The criteria for service connection for bilateral hearing 
loss have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002), was enacted.  It redefined the obligations 
of VA with respect to the duty to assist and imposed on VA 
certain notice requirements.  Final regulations implementing 
VCAA were published on August 29, 2001, and they apply to 
most claims for benefits received by VA on or after November 
9, 2000, including claims not decided as of that date.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  The 
Board's decision below reopens the claim for review on the 
merits, and grants service connection for bilateral hearing 
loss.  As such, the Board finds no need to further discuss 
compliance with VCAA duties to notify and assist.

The veteran, who served as an aerospace propulsion technician 
(jet mechanic) and a dental lab technician during active 
service, see DD 214, contends that he developed bilateral 
hearing loss as a result of such service.  Specifically, he 
reports being subjected to deafening noise while working as a 
jet engine mechanic and to high frequency noise from dental 
machinery.  See Statement in Support of Claim dated February 
1995.
To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in a current disability was incurred during active service 
or, if pre-existing, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  
Generally, service connection requires: (1) existence of a 
current disability; (2) existence of the disease or injury in 
service; and (3) a nexus between the current disability and 
any injury or disease incurred therein.  See, e.g., Pond v. 
West, 12 Vet. App. 341 (1999).  Service connection may also 
be granted for a disease diagnosed after discharge when the 
evidence indicates incurrence in service.  38 C.F.R. 
§ 3.303(d) (2005).  

There also are special regulations on whether sensorineural 
hearing loss is a disability for the purposes of service 
connection.  Hearing loss is a disability for VA compensation 
purposes when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies of 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test (controlled speech 
discrimination test) are less than 94 percent.  38 C.F.R. § 
3.385 (2005).

The Board has an obligation to make an independent 
determination of its jurisdiction regardless of findings or 
actions by the RO.  Rowell v. Principi, 4 Vet. App. 9, 15 
(1993); Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 
F.3d 1380 (Fed. Cir. 1996). 

An RO decision dated February 1996 denied a claim for service 
connection for bilateral hearing loss on the basis that the 
evidence did not show evidence of current hearing loss 
disability per VA standards.  The veteran did not appeal this 
decision within one year from the date of notice of decision.  
See 38 U.S.C.A. § 7105(b)(1) (West 1991); 38 C.F.R. 
§ 20.302(a) (1995) (a Notice of Disagreement (NOD) shall be 
filed with the agency of original jurisdiction within 1-year 
from the date that the agency mails notice of the 
determination).  An unappealed determination of the agency of 
original jurisdiction is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) (2005).

The veteran filed a claim to reopen in April 2002, and this 
appeal ensues from the RO's February 2003 rating decision 
denying the benefits being sought.  As a general rule, once a 
claim has been disallowed, that claim shall not thereafter be 
reopened and allowed based solely upon the same factual 
basis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2005).  However, if the claimant can thereafter present new 
and material evidence, then the claim shall be reopened and 
the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  38 C.F.R. § 3.156(a) (2005); see 
also 66 Fed. Reg. 45620 (August 29, 2001).  Material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  Id.  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  
Evidence is presumed credible for the purposes of reopening 
unless it is inherently false or untrue.  Duran v. Brown, 7 
Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The evidence relied upon in reopening the 
claim must be both new and material.  Smith v. West, 12 Vet. 
App. 312 (1999).

Evidence before the RO in February 1996 included service 
medical records showing a decrease in hearing acuity during 
service, but no hearing loss disability per VA standards.  A 
March 1993 VA audiology examination also failed to establish 
the existence of a bilateral hearing loss disability per VA 
standards.  Thus, the RO denied the claim on the basis that 
the evidence failed to establish a current disability per VA 
standards.  Evidence of record since the February 1996 
decision includes a VA audiology examination in August 2003 
demonstrating right and left hearing loss disability per VA 
standards.  Additionally, a VA physician conducting an ear 
disease examination in July 2003 opined that the current 
hearing loss disability was as likely as not related to the 
veteran's inservice noise exposure.  This evidence cures the 
previous evidentiary defect, or unestablished fact, at the 
time of the RO's February 1996 decision.  It also raises a 
reasonable possibility of substantiating the claim when 
viewed in the context of the entire record.  38 C.F.R. 
§ 3.156(a) (2005).  The claim, therefore, is reopened for 
review on the merits.

At the travel board hearing, the veteran testified that he 
worked both as a fuel specialist and in the dental lab 
between 1975 and 1980.  His work as a fuel specialist 
involved unloading fuel for planes and checking the fuel in 
the flight line.  The veteran indicated that he worked on the 
flight line daily and was afforded hearing protection.  He 
further testified that he worked as a jet mechanic between 
1982 and 1992, and spent the last year of service in the 
dental lab.  As a jet mechanic, he reported being exposed to 
loud noises everyday.  He also noted that during the time he 
spent in Korea, he worked seven days a week on the flight 
line.    
 
The veteran's service medical records include several 
audiograms that indicate a decrease in hearing acuity while 
in service.  See audiograms dated July 1984; November 1985; 
November 1986; May 1987; May 1990.  The results, however, do 
not meet the regulatory standard for hearing loss disability.  
See 38 C.F.R. § 3.385 (2005).  In June 1992, a medical 
evaluation board noted that the veteran was having problems 
with decreased hearing in his right ear.  The Board also 
notes that the veteran was seen frequently during service for 
ear infections, and is currently service connected for 
perforated right tympanic membrane with an evaluation of zero 
percent.  See June 1993 rating decision.

While there is no medical evidence of hearing loss during 
service, only a decrease in hearing acuity, post-service 
evidence reflects that the veteran's hearing acuity has 
continued to decrease.  See December 2002 VA compensation & 
pension (C&P) audio exam; July 2003 letter from Ronald D. 
Carsrud.  The post-service evidence also confirms that the 
veteran has a current bilateral hearing loss disability.  38 
C.F.R. § 3.385 (2005).  The most recent VA C&P audio exams 
resulted in a diagnosis of severe sensorineural hearing loss 
in the right ear and moderate to severe sensorineural hearing 
loss in the left ear.  See July 2003 and August 2003 audio 
exam reports. 


 On the authorized audiological evaluation in August 2003, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
75
70
70
70
LEFT
60
60
65
80
80

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 44 percent in the left ear.

Although it is clear that the veteran suffers from a current 
hearing loss disability, the record contains conflicting 
opinions concerning whether his hearing loss disability is 
related to military service.  The veteran underwent a VA C&P 
audio examination in December 2002.  The veteran reported a 
history of noise exposure in service as a jet mechanic for 
ten years and high frequency noise from dental lab equipment 
for five years, as well as post-service dental noise.  He 
also reported sudden loss of hearing in the left ear in 1992, 
the insertion of pressure equalization tubes in 1993, and 
sudden hearing loss in the right ear in 1994.  Without 
reviewing the claims file, the VA audiologist opined that, 
based on the veteran's reported history and the configuration 
of the hearing loss, it did not appear likely that the 
hearing loss was incurred in service.  An addendum to the 
report dated January 2003 indicates that the VA audiologist 
was able to review the claims file, while reiterating that 
the hearing loss was unrelated to military service.  See 
December 2002 audio examination report.  
  
The veteran was afforded a second VA C&P audio exam by the 
same audiologist in July 2003.  The claims file was again 
unavailable for review, but the veteran's report of in-
service noise exposure remained unchanged.  The VA 
audiologist opined that there was nothing to alter the 
previous opinion rendered in December 2002, and again stated 
that the veteran's hearing loss was incurred after service.  
See July 2003 audio examination report.

A VA C&P ear disease exam was also given in July 2003.  
Without reviewing the claims folder, the VA examiner opined 
that by the history reported by the veteran, some of the 
veteran's hearing loss is as likely as not related to the 
noise exposure during his military career and the flight line 
tour of duty.  See July 2003 ear disease examination report.

A third VA C&P audio exam administered by the same VA 
audiologist was performed in August 2003.  Again it was the 
VA audiologist's view that the claims file and the veteran's 
reported history support the opinion that hearing loss was 
not incurred in service.  See August 2003 audio examination 
report.

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).

Based upon the evidence of record, the Board exercises 
reasonable doubt in favor of the veteran by finding that his 
bilateral hearing loss was incurred as a result of noise 
exposure during service.  The December 2002, July 2003 and 
August 2003 VA C&P audio exams were administered by the same 
VA audiologist.  Notwithstanding the fact that the veteran 
repeatedly reported a history of in-service noise exposure 
due to his ten years as a jet mechanic, supported by his 
service records; and despite the fact that service medical 
records demonstrated a high frequency hearing loss during 
service; the VA audiologist determined that the veteran's 
history did not support a conclusion that hearing loss was 
incurred in service.  No rationale to support that opinion, 
which is contrary to the evidence of record, was provided.  
Absent any rationale, and considering the evidence of record 
to the contrary, the Board assigns the audiologist's opinions 
little probative value.

On the other hand, the VA examiner who administered the VA 
C&P ear disease exam opined that it was as likely as not that 
some of the veteran's hearing loss was related to noise 
exposure during his military career and flight line tour of 
duty.  

The etiology opinions obtained from the separate VA examiners 
in this case are in direct conflict:  one in favor of, and 
three (all by the same examiner) against the claim as to 
service incurrence.  The record also contains inservice 
audiometric results demonstrating decreased hearing acuity in 
service, and a June 2003 opinion from an individual who 
appears to have some training in audiology opining that a 
distinct possibility existed that the veteran's hearing loss 
was caused by noise exposure.  Statements from several lay 
persons who reportedly have known the veteran for many years 
indicate that the veteran did not have trouble hearing until 
returning from active duty.  In addition, Ronald Carsrud, the 
owner of Ron's Hearing Aid Service and Manufacturing, opined 
that the veteran's hearing loss is job related.  Mr. Carsrud 
also indicated that he had visited the veteran's current 
place of business and observed no loud noises.  

The Board finds the preponderance of the evidence supports 
entitlement to service connection for bilateral hearing loss.


ORDER

The claim of entitlement to service connection for bilateral 
hearing loss is reopened and service connection for bilateral 
hearing loss is granted.






____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


